Citation Nr: 0336192	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-08 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for jungle rot of the 
feet. 

3.  Entitlement to service connection for a right hip 
disorder. 

4.  Entitlement to service connection for a skin condition. 

5.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
February 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO 
granted service connection for PTSD and assigned a 10 percent 
rating effective August 24, 2001, the date of receipt of the 
veteran's claim for this condition.  He has appealed for a 
higher initial rating.  So in considering the propriety of 
his initial rating, the Board must determine whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his PTSD may have been more 
severe than at others.  See Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999).  The Board therefore has recharacterized 
the issue on appeal to reflect this necessary consideration.  
The veteran also has appealed the RO's decision to deny his 
other claims for service connection for bilateral hearing 
loss, jungle rot of the feet, a right hip disorder, and a 
skin condition.

To support his claims, the veteran testified at a hearing at 
the RO in September 2002 before a local hearing officer.  A 
transcript of that proceeding is of record.  

Also more recently, in June 2003, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that proceeding also is of 
record.  

For the reasons explained below, this appeal must be REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

I.  Claims for Service Connection

The veteran contends he is entitled to service connection for 
jungle rot of his feet, a right hip disorder, bilateral 
hearing loss, and a skin condition.  He says he was 
in Vietnam during monsoon season and his feet were constantly 
wet and damp, causing him to develop persistent problems with 
itching.  He also says it was difficult to impossible to 
change his socks on a regular basis while engaged in combat 
against enemy forces.  He further maintains that he injured 
his right hip when he fell into a spider hole in the jungle 
of Vietnam.  And he alleges that he developed a skin 
condition as a result of exposure to Agent Orange in Vietnam.  
As for his bilateral hearing loss, he attributes it to 
acoustic trauma in Vietnam from severe noise exposure from 
artillery, mortars, grenade explosions, M60 machine guns, and 
M-16 rifles, etc.  He says he was not provided any ear 
protection in service to prevent future problems with his 
hearing.

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates his military occupational 
specialty was a light weapons infantryman.  His discharge 
certificate also discloses that he was awarded, among other 
medals, the Vietnam Service Medal with 2 Bronze Service 
Stars, the Bronze Star Medal, and the Combat Infantry Badge 
(CIB).  His service medical records, however, including the 
reports of his enlistment and separation examinations, are 
entirely unremarkable for any objective clinical indications 
of a hearing loss, hip disorder, or skin problems.

Nevertheless, also of record are treatment reports from the 
veteran's employer (Eagle Manufacturing Company), dated from 
January 1973 through March 2001, confirming he received 
ongoing treatment and evaluation for a progressive 
hearing loss.  During an evaluation in January 1973, less 
than one year after his service in the military ended, it was 
noted that he had served in the army and had spent 11 months 
in combat in Vietnam as an M-16 point man.  And he did not 
respond at the 8000 Hz frequency in his left ear with maximum 
amount of sound.  The examiner stated that he told the 
veteran about his hearing loss.  When again seen several 
years later, in October 1989, the veteran indicated that 
while he was previously employed with a steel company, his 
present hearing loss was due to his service in the military.

Also received in September and November 2001 were additional 
private medical reports, dated from August 1983 to November 
2001, showing treatment for various conditions.  A treatment 
report dated in August 1994, in particular, noted the veteran 
had multiple acne and keloids on his upper trunk.  And during 
a clinical consultation in June 1999, he complained of 
problems with the sole of his foot, including itching and 
peeling.  Physical examination of this area showed some 
peeling of his skin.  It also was indicated that he had 
jungle rot of both feet.  Following VA compensation 
evaluations in September 2002, the examiner reported the 
following diagnoses:  minimal degenerative changes of the 
right hip; scars with keloid formation on the upper chest and 
back with residuals of pain; and bilateral feet with eczema 
and residuals of itching.  The veteran also underwent a VA 
audiological examination, at which time he reported 
experiencing decreased hearing while on active duty in 
Vietnam; he also reported combat incident with bleeding from 
his ear canals in the field.  An audiogram revealed a mild to 
profound hearing loss in his right ear, with a moderately 
severe to profound sensorineural hearing loss in his left 
ear.



A medical opinion is needed, then, to determine whether any 
of the current diagnoses are related to the veteran's service 
in the military-including the events he says occurred while 
engaged in combat against enemy forces in Vietnam.  Because 
he has documented combat service, witness his CIB, he is 
entitled to certain evidentiary presumptions concerning the 
validity of his allegations-provided they are consistent 
with the circumstances, conditions, and hardships of his 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003).  The RO has not considered his claims in 
light of this liberalizing law and regulation, and must.  See 
Dambach v. Gober, 223 F.3d 1376 (Fed. Cir. 2000).  

The September 2002 VA compensation examinations alluded to 
above provided several diagnoses relevant to the claims for 
service connection.  But even those examiners expressly 
acknowledged they did not have access to the veteran's claims 
file for a review of his pertinent medical history to ensure 
their clinical findings and medical opinions were fully 
informed.  So this also needs to be corrected.  
See, e.g., Elkins v. Brown, 5 Vet. App 474, 478 (1993).  See 
also Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  See, too, 38 U.S.C.A. 
§ 5103A(d) (West 2002) indicating that, under the 
Veterans Claims Assistance Act (VCAA), a medical nexus 
opinion should be obtained when necessary to decide a case.

II.  Claim for a Higher Initial Rating for a Service-
Connected Disability

Of record is the report of a January 2002 VA PTSD 
examination.  During that mental status evaluation, the 
veteran complained of nightmares, difficulty sleeping, 
intrusive thoughts, and irritability.  And following a review 
of his medical history, complaints, and an objective clinical 
evaluation, PTSD was the Axis I diagnosis rendered.  His 
Global Assessment of Functioning (GAF) score was 60-65, 
which the VA examiner explained is indicative of mild to 
moderate social and occupational impairment.



During his more recent June 2003 hearing, however, the 
veteran asserted that his PTSD has grown considerably worse 
since that VA mental status evaluation.  He complained of a 
depressed mood, chronic sleep impairment, memory loss, 
and panic attacks.  It would be helpful in deciding this 
claim if the veteran was reexamined in light of his more 
recent complaints of greater functional impairment 
attributable to his PTSD.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997).  See also VA OPGCPREC 11-95 (April 7, 1995).

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

The Veterans Benefits Act of 2003 since has been passed, 
though, indicating VA may indeed adjudicate a claim prior to 
expiration of the one-year period following a VCAA notice.  
This adjudication usually occurs after 60 days from the date 
of mailing the VCAA notice, although the veteran still has a 
full one year to identify and/or submit additional supporting 
information and evidence.  See the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).



Thus, to ensure that VA has fully met its duty to assist the 
veteran in developing the evidence pertinent to his claims, 
and to ensure full compliance with due process notice 
requirements, etc., this case is REMANDED to the RO for the 
following:

1.  Send the veteran an updated VCAA 
notice in accordance with the recently 
passed Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).

2.  Also ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for his claimed disabilities, 
including his service-connected PTSD-the 
records of which have not already been 
obtained.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records and 
associate them with the other evidence in 
the claims file.  If the RO is unable to 
obtain any of the records identified, it 
should follow the procedures outlined in 
the VCAA and the implementing 
regulations.  

3.  Schedule the veteran for VA 
otolaryngological (ENT) and audiological 
examinations to obtain medical opinions 
concerning whether it is at least 
as likely as not that his current 
bilateral hearing loss is related to his 
service in the military-and, in 
particular, to excessive noise exposure 
while in combat operations in Vietnam.  
To facilitate making this determination, 
his claims file must be made available to 
the examiners for a review of his 
pertinent medical history, including the 
report of his prior VA examination in 
September 2002.  All tests and studies 
needed to determine the cause of his 
hearing loss should be performed.  Please 
discuss the rationale of the opinion.  

4.  Also arrange for the veteran to 
undergo a VA dermatology examination to 
obtain a medical opinion indicating 
whether it is at least as likely as not 
that any skin condition currently 
diagnosed, including jungle rot of the 
feet, is related to his service in the 
military.  And to facilitate making this 
important determination, it is imperative 
that the physician who is designated to 
examine him reviews the evidence in his 
claims folder, including a copy of this 
remand.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

5.  Also schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that his right 
hip disorder is related to his service in 
the military-and, in particular, to 
purported trauma from a fall into a 
spider hole while in combat in Vietnam.  
To facilitate making this determination, 
it is imperative that the physician who 
is designated to examine him reviews the 
evidence in his claims file, including a 
copy of this remand.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.  



6.  As well, schedule the veteran for a 
VA psychiatric examination to determine 
the current severity of his already 
service-connected PTSD in light of the 
applicable rating criteria.  Also provide 
a GAF score and explanation of what it 
means.  And just as with the other 
examinations requested, the claims file 
must be made available to the examiner 
for a review of the veteran's pertinent 
medical history, and the examiner should 
confirm whether the claims folder was 
indeed available and reviewed.  Please 
discuss the rationale of all opinions and 
conclusions expressed.  

7.  Review the claims file to ensure that 
all of the requested development has been 
completed.  This includes responses to 
the questions posed to the VA examiners.  
If not, take corrective action.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

8.  Then readjudicate the veteran's 
claims on the basis of all evidence of 
record and all applicable laws and 
regulations, including 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) 
relating to his combat service.  Also 
consider the Court's holding in Fenderson 
regarding the propriety of the initial 
rating for his PTSD.  If benefits are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) that 
includes citation to 38 U.S.C.A. 
§ 1154(b), 38 C.F.R. § 3.304(d), and 
Fenderson.  Give them time to respond.



Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


